Court of Appeals, State of Michigan

                                             ORDER
                                                                          Michael J. Talbot, C.J.
People of MI v Mohammad Masroor                                             Presiding Judge

DocketNo.     322280; 322281;322282                                       All Court of Appeals
                                                                          Judges
LC No.        14-000869-FC; 14-000858-FC; 14-000857-FC



                The Court orders that the order issued December 17, 2015 convening a special panel in
this matter is VACATED, a clerical error having been made in the polling conducted pursuant to MCR
7.215(1).

               The Court further orders that a special panel shall not be convened pursuant to MCR
7.215(1) to resolve a conflict between this case and People of MI v Alexander Jeremy Steanhouse, _
Mich App_ (Docket No. 318329, issued October 22, 2015).




                       A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                DEC 1 8 2015
                                      Date